Citation Nr: 1716998	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  17-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 7, 2016, and a rating in excess of 50 percent thereafter, for the service connected bilateral hearing loss.

2.  Entitlement to service connection for urination problems, including as due to in-service radiation exposure.

3.  Entitlement to service connection for a nose condition, including as due to in-service radiation exposure.

4.  Entitlement to service connection for a brain condition, also claimed as dementia, including as due to in-service radiation exposure.

5.  Entitlement to service connection for a back condition, including as due to in-service radiation exposure.

6.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, including as due to in-service radiation exposure.
7.  Entitlement to service connection for cataracts, including as due to in-service radiation exposure.

8.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for hepatitis C, including as due to in-service radiation exposure, and if so, whether service connection is warranted.

9.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a heart condition, also characterized as coronary artery disease with congestive heart failure and automatic implantable cardioverter-defibrillator (AICD), including as due to in-service radiation exposure, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1955. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, and St. Petersburg, Florida.  A December 2013 letter to the Veteran shows his claims were transferred to the centralized processing unit for radiation claims at the Jackson, Mississippi, RO.  Nonetheless, the St. Petersburg, Florida, RO remains the Agency of Original Jurisdiction (AOJ).
The Veteran perfected an appeal related to the issue of entitlement to special monthly compensation based upon the need for aid and attendance.  In June 2015, the RO issued a rating decision awarding that benefit.  Thus, that claim is no longer on appeal and is not within the Board's jurisdiction.

With regard to the Veteran's appeal of the rating assigned for bilateral hearing loss, the October 2012 rating decision on appeal awarded service connection and assigned a noncompensable rating.  The Veteran perfected an appeal as to the rating assigned.  In November 2016, the RO issued a rating decision awarding a 50 percent rating for bilateral hearing loss, effective October 7, 2016.  As 50 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the rating assigned, the appeal continues.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran filed his claim for service connection for a brain disorder in December 2011.  Since that time, he developed dementia.  The claim for service connection for dementia was denied by way of a February 2015 rating decision, which was not appealed.  However, the RO included a discussion of whether dementia is related to the Veteran's active service in the November 2016 Statement of the Case pertaining to the brain disorder issue.  The Board has, therefore, consolidated those claims into a single claim for service connection for a brain disorder, to include dementia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In December 2016, the Veteran's representative submitted a copy of a VA clinical record from the Veteran's neurologist.  This record suggests the existence of abnormal lab results which "may be a prelude to multiple myeloma."  The Board recognizes the Veteran's claims on appeal related to his exposure to radiation in service and VA's confirmation of that in-service exposure.  The Board also recognizes that multiple myeloma is a recognized disease specific to radiation-exposed veterans (38 C.F.R. § 3.309(d)(2)) and a recognized radiogenic disease (38 C.F.R. § 3.311(b)(2)).  To the extent the Veteran's representative is attempting to raise a claim for service connection for multiple myeloma, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016).  Hence, the Veteran and his representative are put on notice that in order to file a claim for multiple myeloma, the requisite form must be filed.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues related to whether new and material evidence was received to reopen entitlement to service connection for hepatitis C and a heart disorder are decided herein and the remaining claims, to include consideration of hepatitis C and a heart disorder on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2009 rating decision denied service connection for hepatitis C and a heart disorder; the Veteran did not file a notice of disagreement.
 
2.  Evidence received since the December 2009 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the December 2009 rating decision, and the Veteran's claim for service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).
2.  New and material evidence has been submitted since the December 2009 rating decision, and the Veteran's claim for service connection for a heart disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This is so because the Board is taking action favorable to the Veteran by reopening the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran with regard to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran's claims for service connection for hepatitis C and a heart disorder were initially denied by way of a December 2009 rating decision.  The RO found that the Veteran had not been diagnosed with hepatitis related to his military service and that his heart problems were first diagnosed in 1998 and were not shown to be related to his active service.  The RO also noted that coronary artery disease was not diagnosed within the presumptive period to warrant service connection on that basis.  The Veteran at no time within the appeal period indicated any disagreement with either of the decisions rendered in the December 2009 rating decision.  Because no indication of disagreement with the December 2009 rating decision was ever received, this rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  The Veteran then filed a statement in March 2011 suggesting he had disabilities related to in-service radiation exposure, and then in May 2011 filed a statement specifically claiming hepatitis C and a heart condition due to in-service radiation exposure.  The October 2012 decision on appeal found no new and material evidence had been received to reopen the claims.  The Veteran perfected an appeal.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the December 2009 rating decision consisted of the Veteran's claim, service treatment records, and post-service VA clinical records dated between October 1979 and  August 2009.  The service treatment records are without indication of hepatitis C or a heart condition.  Moreover, none of the post-service medical evidence related the claimed disabilities to the Veteran's service.   

Evidence added to the record since December 2009 includes ongoing VA clinical records, as well as the Veteran's contentions related to in-service radiation exposure and the development of the record in that regard.  In particular, the Veteran submitted a statement he received from the Defense Threat Reduction Agency in January 2011, which confirmed his participation in Operation UPSHOT-KNOTHOLE from January 12, to March 23, 1953.  This, as discussed in the remand below, confirms the Veteran as a radiation exposed Veteran.  The RO also received confirmation of the Veteran's radiation exposure from the same agency in January 2012 and received radiation dose estimates in July 2014.   Because this new evidence suggests the potential for a causal connection to exist between the claimed disabilities and the Veteran's now confirmed radiation exposure in active service, the Board finds the evidence submitted since the December 2009 rating decision to be both new and material.  
Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for hepatitis C and a heart disorder.  In determining that the evidence submitted since the December 2009 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The underlying claims for service connection on the merits are considered in the remand, below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened and, to this extent only, the appeal is granted.


REMAND

While the Board sincerely regrets the delay, additional evidentiary development is required before the Board can adjudicate the remaining issues on appeal.

Radiation Claims

The Veteran claims to have urination problems, a nose condition, a brain condition, a back condition, peripheral neuropathy of both lower extremities, cataracts, hepatitis C, and a heart condition, all as a result of in-service exposure to radiation. Claims related to radiation exposure are analyzed under three avenues for recovery. 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  38 C.F.R. § 3.309(d) (2016).  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(1).   "Radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. 
§  3.309(d)(3)(iv)(A).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The Veteran in this case is confirmed as participating in Operation UPSHOT-KNOTHOLE from January 12, to March 23, 1953, which had an operational period for the purposes of radiation exposure from March 17, 1953, through June 20, 1953.  38 C.F.R. § 3.309(d)(3)(v)(I).  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. §  3.311 does not provide presumptive service connection for radiogenic disease, but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111(b). 

As to the third avenue of recovery, the Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§  3.309  and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  Service connection on a direct basis is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

As the Veteran's participation in Operation UPSHOT-KNOTHOLE during the relevant time period has been confirmed, thereby confirming his in-service exposure to radiation, the Board finds the claims on appeal warrant development to obtain a medical opinion as to the nature of the disabilities present and a determination as to whether any of the Veteran's diagnoses represent one of the presumptive conditions for radiation-exposed veterans (38 C.F.R. § 3.309), or represents a radiogenic disease (38 C.F.R. § 3.311), or is otherwise a disability that is at least as likely as not due to the Veteran's confirmed in-service exposure to radiation (38 C.F.R. § 3.303).  On remand, the Veteran's claims file should be provided to a qualified medical examiner in order to obtain such opinions.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Considering the Veteran's age and fragile state of health, the Board finds that a physical examination should not be scheduled unless deemed absolutely necessary by the examiner rendering the opinion.  

Service Connection - Nose Condition

With regard to the Veteran's claim for service connection for a nose condition, the Veteran entered service with a slight deviated septum on the right side noted on his July 1951 entrance examination report.  The Veteran's service treatment records are partially burned, however, a portion of the records can be seen.  At one point he was treated for pharyngitis and treated with throat spray.  At another time he was treated for a slight cold.  At another time, for a sore throat with an indication of tonsillitis.  At the time of the Veteran's March 2012 VA examination, he reported that he suffers from a chronic runny nose, which has existed since his time in active service.  The Veteran suggested this is due to his in-service radiation exposure.

The VA examiner diagnosed non-allergic rhinitis.  As to its cause, the examiner stated there was no causal connection between the current disability and the Veteran's active service.  In particular, the examiner stated that there were no signs on examination of tumors that could be associated with radiation exposure.  The examiner also suggested that there was no documentation of recurring rhinitis during the Veteran's active service.  The examiner, however, did not discuss the symptoms experienced during service.  Further, the examiner ignored the Veteran's report of a runny nose manifesting in service and existing ever since.  An examiner is not free to ignore the Veteran's competent and credible reports of lay-observable symptoms existing in and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  In this regard, therefore, the examiner's rationale is inadequate.  

Further, the examiner noted the entrance exam showing a deviated septum and suggested that the lack of evidence of recurring rhinitis in service is evidence of a lack of aggravation during service.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).  In this case, the VA examiner has not yet opined whether the notation of a deviated septum at entrance is clear and unmistakable evidence that the currently diagnosed non-allergic rhinitis preexisted service.  Thus, the aggravation opinion rendered by the examiner is not an adequate analysis of this aspect of the Veteran's claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described above, the Board finds the March 2012 examiner's opinions to be inadequate.  This claim must be remanded for an addendum opinion.

VA Treatment Records - All Claims

Prior to any such opinions, the RO must also associate updated VA clinical records related to all claimed disabilities, to include urination problems, a nose condition, a brain condition, a back condition, peripheral neuropathy of both lower extremities, cataracts, hepatitis C, and a heart condition, as well as the already service connected hearing loss.  The record before the Board presently includes VA clinical records dated between October 1997 and July 2014.  In October 2016, however, the Veteran's representative submitted a copy of October 2016 VA neurology treatment notes, which reference prior testing and future testing related to the Veteran's dementia and polyneuropathy.  Moreover, a December 2016 notice of VA hospitalization added to the file by the RO indicates hospitalization due to a hip fracture and atrial fibrillation.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Veteran's VA treatment records related to all claims on appeal from July 2014 to the present should be obtained and associated with the record before the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all ongoing VA inpatient and outpatient treatment records dating since July 2014 pertaining to the Veteran's treatment for the claimed  urination problems, nose condition, brain condition, back condition, peripheral neuropathy of both lower extremities, cataracts, hepatitis C, heart condition, and hearing loss.  Associate all records obtained with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by a physician(s) with appropriate expertise to determine the nature and etiology of the Veteran's claimed disabilities.

* The examiner is asked to review the clinical records and determine what diagnosed disabilities related to urination problems, nose condition, brain condition, back condition, peripheral neuropathy of both lower extremities, cataracts, hepatitis C, heart condition have existed throughout the pendency of the Veteran's claims for service connection.

* If any of these disabilities are not listed among those deemed presumptively service connected for radiation exposed veterans under 38 C.F.R. § 3.309, then the examiner should opine as to whether any of the disabilities may be deemed a radiogenic disease, such that development under 38 C.F.R. § 3.311 is warranted.  

* If any of the disabilities is suggested to be a radiogenic disease, the RO should undergo appropriate development under 38 C.F.R. § 3.311.

* For any disabilities not deemed presumptively service connected for radiation-exposed veterans, and not suggested to be a radiogenic disease, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service, to include etiologically related to the Veteran's confirmed in-service exposure to radiation.
* With respect to the non-allergic rhinitis diagnosed in March 2012 or any other nose disorder seen in the clinical records during the pendency of this claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, state an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

* With respect to any nose disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity during or as a result of service.

* With respect to any nose disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the various times the Veteran was treated in service, noted in the narrative of this remand, above, or related to the chronic runny nose described by the Veteran at the time of the March 2012 VA examination.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.  

3.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


